DETAILED ACTION
This is a response to the Applicants' amendment on 1/17/22. In virtue of this filing, claims 1-20 are currently presented in the instant application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/22/11 is in compliance with the provisions of 37 CFR 1.97 &1.98.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over by Breiner et al (US 2013/0286671) in view of Kimura et al (US Pub. No: 2019/0003136).
Regarding claim 1, Breiner et al disclose in figures 1-2 and 6, an agricultural work vehicle assembly for operating in a work area field, comprising: a work vehicle comprising a controller (120 or 320) for controlling operation of the work vehicle and a lighting system, a light control module(figure 6, light controller(350,360)) disposed in electrical communication with the controller(320), the light control module (240,360)configured to operably control the output of the array field light(work light or drive light);a work implement coupled to the work vehicle(figure 1), the work implement including a plurality of units (work light and drive light), each configured to perform a work function at the field work area; and a sensing device (speed sensor(130) disposed in communication with the controller(320), wherein the sensing device(speed sensor(130)) is configured to detect an issue(speed for maximum, minimum light intensity as shown in figure 4) with the plurality of units(work light and drive light); wherein the sensing device(speed sensor(130)), upon detecting the issue with a first unit(work light or drive light) of the plurality of units, the sensing device (130) transmits a signal indicative of the issue(110, for operator interface for light intensity control settings) to the controller(320); wherein, the light control module (light control as shown in figure 4) controllably adjusts an output of the array field light so that the array field light direct the light emission at the first unit. Paragraphs [0010-0014 and paragraphs [0016].
Breiner et al do not clearly disclose the lighting system comprising an array field light configured to project a light emission.
Kimura et al disclose a work light (90) for projecting a visible light in ground or grid light in the projection spot(P). Paragraphs [0074-00750.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Kimura et al into the work light of Breiner et al to improve more flexible for user to easy work at night time.
Regarding claim 2, Breiner et al disclose wherein the output of the array field light illuminates only the first unit (work light).
Regarding claim 3, Breiner et al  capable of performing that, wherein the array field light comprises a high-definition pixel LED lighting module(see figure 6 of Breiner for work light).
Regarding claim 4, combination Breiner et al and Kimura disclose, wherein the sensing device comprises a camera, a proximity sensor, a light, or a combination thereof. Figure 4 of Kimura.
Regarding claim 5, Breiner et al disclose wherein the sensing device is located on the work vehicle. Figures 1-2. 
Regarding claim 6, Breiner et al disclose wherein the sensing device is located on the work implement. Figures 1-2.
Regarding claim 7, combination Breiner et al and Kimura disclose wherein the lighting system comprises a second array field light configured to project a light emission, the light control module controllably adjusting an output of the second array field light so that it directs its light emission at the first unit.
Regarding claim 8, combination Breiner et al and Kimura disclose wherein the lighting system comprises a plurality of array field lights each of which is configured to project a light emission, the light control module controllably adjusting an output of each of the plurality of array field lights so that each directs its light emission at the first unit.
Regarding claim 9, combination Breiner et al and Kimura disclose wherein the work implement comprises: a work implement lighting system including work implement array field light coupled to the work implement; a work implement light control module operably controlling an output of a light emission from the work implement array field light; further wherein, the work implement light control module controllably adjusts an output of the implement array field light so that it directs its light emission at the first unit.
Regarding claim 10, combination Breiner et al and Kimura disclose wherein the work implement comprises: a work implement lighting system including work implement array field light coupled to the work implement; a work implement light control module operably controlling an output of a light emission from the work implement array field light; further wherein, when the work implement light control module controllably adjusts the output of the array field light so that it directs its light emission at the first unit, the work implement light control module controllably disables the work implement array field light.
Regarding claim 11, combination Breiner et al and Kimura disclose wherein the lighting system comprises a second array field light configured to project a light emission; further wherein, when the work implement light control module controllably adjusts the output of the array field light so that it directs its light emission at the first unit, the work implement light control module controllably disables an output of the second array field light.
Regarding claim 12 Breiner et al disclose in figures 1-3 and 6 that,  a work vehicle for performing a work function at a field surface or at a roadway, comprising: a chassis; a cab mounted to the chassis, the cab including a work space for an operator to control the work vehicle; a controller(320) for controlling the work vehicle; a work tool connected to the chassis and operably controlled by the controller for performing the work function(figure 1); a light control module(figure 6, light controllers) for controlling a lighting system of the work vehicle, the lighting system including an array field light(work-light and drive light); a sensing device disposed in communication with the controller(320) the sensing device(130) configured to detect a work zone at the field surface or at the roadway in which the work tool performs the work function(figures 1 and 6); wherein, the sensing device (130) communicates a location of the work zone to the controller(320); and further wherein, the light control module(light controllers as shown in figure 6) operably controls an output from the array field light to  illuminate the work zone. Paragraphs [0010-0014 and paragraphs [0016].
Breiner et al do not clearly disclose the array field light is operably controllable to project a light emission.
Kimura et al disclose a work light (90) for projecting a visible light in ground or grid light in the projection spot(P). Paragraphs [0074-00750].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Kimura et al into the work light of Breiner et al to improve more flexible for user to easy work at night time.
Regarding claim 13, Breiner et al disclose in figures 1 and 6 that, wherein: the work tool comprises a bucket configured to dump or retrieve material into or from a container; the sensing device (130) detects the work zone as being defined between a lower portion of the bucket and the container; the light emission illuminates the work zone between the lower portion and the container.
Regarding claim 14, combination Breiner et al and Kimura disclose wherein the illumination of the work zone is visible from the work space in the cab.
Regarding claim 15, Breiner et al  capable of performing that, wherein the array field light comprises a high-definition pixel LED lighting module(see figure 6 of Breiner for work light).
Regarding claim 16, combination Breiner et al and Kimura disclose wherein the sensing device comprises a camera, a proximity sensor, a light, or a combination thereof. Figure 2 of Kimura.
Regarding claim 18, combination Breiner et al and Kimura disclose are capable of performing that, further comprising control logic executable by the controller to activate only one or more pixel segments of the array field light to illuminate the work zone.
Regarding claim 18, Breiner et al disclose in figures 1 and 4, wherein the control logic comprises information relative to a design or shape of the chassis, the cab, or the work tool.
Regarding claim 19, Breiner et al disclose in figures 1, 4 and 6 that, a control system of an off-road work vehicle having coupled thereto a work tool for performing a work function, comprising: a controller for controlling the work vehicle; a light control module(light controllers as shown in figure 6) for controlling a lighting system of the work vehicle, the lighting system including an array field light; and a sensing device(130) disposed in communication with the controller(320); wherein, the array field light is operably controllable by the controller to  light emission; wherein, the sensing device(130) signals a location to be illuminated by the array field light to the controller(320), wherein the location includes a work zone in which the work tool coupled to the work vehicle performs the work function; and further wherein, the light control module operably controls an output of the array field light to direct substantially its entire light emission at the location work zone in which the work tool coupled to the work vehicle performs the work function. Paragraphs [0010-0014 and paragraphs [0016].
Breiner et al do not clearly disclose the array field light is operably controllable to project a light emission.
Kimura et al disclose a work light (90) for projecting a visible light in ground or grid light in the projection spot(P). Paragraphs [0074-00750].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Kimura et al into the work light of Breiner et al to improve more flexible for user to easy work at night time.
Regarding claim 20, Breiner et al disclose in figures 1 and 6, wherein the location comprises a work zone where the work function is to be performed or the work tool is a unit of a multi-unit implement coupled to the work machine vehicle.
Citation of pertinent prior art
 The prior art made of record and not relied upon is considered pertinent to applicants' disclosure. See prior arts/references listed on the PTO-892 form attached.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D. A whose telephone number is (571)272-1817.  The examiner can normally be reached on 8:00 AM to 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taningco Alexander H can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.   Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Minh D A/
Primary Examiner
Art Unit 2844